DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/14/2022 and 11/28/2022 have been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick et al  (US2016/0164793) IDS submitted by Applicant in view of Nokia (Nokia Networks, "Further Discussion on PDCP Discard with Split Bearers", R2-153088, 3GPP TSG-RAN WG2 Meeting #91, August 24-28, 2015, 4 pages.) IDS submitted by Applicant.
Regarding claims 1 and 9, Mallick teaches a method/terminal  performed by a terminal in a wireless communication system (Introduction), the method/terminal comprising:
a transceiver configured to transmit or receive a signal; and a controller configured to (Para. 0174; i.e. a terminal/mobile station includes a processor, transmitter, and receiver): 
receiving, from an upper layer, a service data unit (SDU) (Paras. 0068-0070; the PDCP layer continues generating the PDCP PDU out of the higher layer PDCP SDU, and once generated, forwards the generated PDCP PDU to the lower layer, RLC; i.e. an PDCP SDU is received from a upper/higher layer); 
generating a protocol data unit (PDU) including a header for the SDU (Paras. 0068-0070; This discard function is based on a timer, where for each PDCP SDU received from the higher layers in the transmitter a timer (“discardTimer”) is started; the PDCP layer continues generating the PDCP PDU out of the higher layer PDCP SDU, and once generated, forwards the generated PDCP PDU to the lower layer, RLC; i.e. an PDCP SDU converted to a PDU); and 
delivering, to a lower layer, the PDU including the header, wherein the PDU includes only the header and does not include a payload (Paras. 0068-0070; the PDCP layer continues generating the PDCP PDU out of the higher layer PDCP SDU, and once generated, forwards the generated PDCP PDU to the lower layer, RLC; i.e. an PDCP SDU converted to a PDU and is sent to a lower layer).
However, while Mallick teaches the sequence number is included in the header (Para. 0086), he does not specifically disclose generating a protocol data unit (PDU) including a header for the SDU based on an expiry of a timer for the SDU or an indication obtained from the upper layer and wherein the PDU includes only the header and does not include a payload.
Nokia discusses the reordering delay caused to MeNB PDCP by the currently specified PDCP discard by the UE, in the case of split bearer (Introduction).  It further teaches generating a protocol data unit (PDU) including a header for the SDU based on an expiry of a timer for the SDU or an indication obtained from the upper layer and wherein the PDU includes only the header and does not include a payload (Secs. 2.3, 2.4, and 5.4; i.e. when the discard timer expires, a header only PDU is generated to report the sequence number of the discarded SDU). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nokia with the teachings as in Mallick.  The motivation for doing so would have been to avoid gaps in the sequence number (Nokia at Sec. 2.2).
Regarding claims 2, 6, 10, and 14, the combination of references Mallick and Nokia teach the limitations of the previous claims.  Mallick further teaches wherein the generating further comprises discarding the SDU based on the expiry of the timer or the indication obtained from the upper layer (Paras. 0068-0070; This discard function is based on a timer, where for each PDCP SDU received from the higher layers in the transmitter a timer (“discardTimer”) is started; the PDCP layer continues generating the PDCP PDU out of the higher layer PDCP SDU, and once generated, forwards the generated PDCP PDU to the lower layer, RLC; i.e. an PDCP SDU converted to a PDU).  
Regarding claims 3, 7, 11, and 15, the combination of references Mallick and Nokia teach the limitations of the previous claims.  Mallick further teaches wherein the header includes a sequence number (SN) for the discarded SDU (Paras. 0068-0070 and 0086; the transmitting UM/AM RLC entity includes relevant RLC headers in the RLC PDU to indicate the sequence number of the RLC PDU).  
Regarding claims 4, 8, 12, and 16, the combination of references Mallick and Nokia teach the limitations of the previous claims.  Mallick further teaches wherein the payload is a payload part of a packet data convergence protocol (PDCP) PDU (Paras. 0046 and 0068-0070; A PDU is generally formed by a payload part consisting of the processed version of the received SDU(s) preceded by a layer N specific header and optionally terminated by a trailer; the PDCP layer continues generating the PDCP PDU out of the higher layer PDCP SDU, and once generated, forwards the generated PDCP PDU to the lower layer, RLC).  
Regarding claims 5 and 13, Mallick teaches a method/base station performed by a base station in a wireless communication system (Introduction), the method/base station comprising:
a transceiver configured to transmit or receive a signal; and a controller configured to (Para. 0174; i.e. a base station includes a processor, transmitter, and receiver): 
obtaining, from a lower layer, a protocol data unit (PDU) (Fig. 1B; Paras. 0068-0070; the PDCP layer continues generating the PDCP PDU out of the higher layer PDCP SDU, and once generated, forwards the generated PDCP PDU to the lower layer, RLC; i.e. an PDCP SDU is received from a upper/higher layer in the UE and Fig. 1B shows the reverse process at the base station/eNB); 
identifying whether the PDU includes only a header without a payload (Fig. 1B; Paras. 0068-0070; This discard function is based on a timer, where for each PDCP SDU received from the higher layers in the transmitter a timer (“discardTimer”) is started; the PDCP layer continues generating the PDCP PDU out of the higher layer PDCP SDU, and once generated, forwards the generated PDCP PDU to the lower layer, RLC; i.e. Fig. 1B shows that a PDU would be received and the header would be read and determined if the PDU contains no data based on a length being zero or not, if it is zero, the PDU would have a header only).
However, while Mallick teaches the sequence number is included in the header (Para. 0086), he does not specifically disclose skipping a decoding of the PDU, in case that the PDU only includes the header and does not include the payload.
Nokia discusses the reordering delay caused to MeNB PDCP by the currently specified PDCP discard by the UE, in the case of split bearer (Introduction).  It further teaches skipping a decoding of the PDU, in case that the PDU only includes the header and does not include the payload (Secs. 2.3, 2.4, and 5.4; i.e. when the discard timer expires, a header only PDU is generated to report the sequence number of the discarded SDU. When the base station receives this header only PDU, it would know that the sequence number in the header is being discarded). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nokia with the teachings as in Mallick.  The motivation for doing so would have been to avoid gaps in the sequence number (Nokia at Sec. 2.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474